Exhibit 10.4
 
PLEDGE AND ESCROW AGREEMENT
 
THIS PLEDGE AND ESCROW AGREEMENT (“Agreement”) is made and entered into as of
this 26th day of April, 2013, by and between REVOLUTIONS MEDICAL CORPORATION, a
Nevada corporation (the “Pledgor”) and TCA GLOBAL CREDIT MASTER FUND, LP, a
Cayman Islands limited partnership (the “Secured Party”), with the joinder of
DAVID KAHAN, P.A. (“Escrow Agent”).


RECITALS


WHEREAS, the Secured Party has purchased certain debentures from the Pledgor
(the “Debentures”) in the amount of Two Hundred Fifty Thousand and No/100
Dollars ($250,000.00), all pursuant to a Securities Purchase Agreement between
the Pledgor and the Secured Party dated of even date herewith (the “SPA”); and


WHEREAS, in order to secure the full and prompt payment when due (whether at the
stated maturity, by acceleration or otherwise) of all of the Pledgor’s
obligations to the Secured Party, or any successor to the Secured Party,
under this Agreement, the Debentures or the SPA (this Agreement, the Debentures,
the SPA and all other documents and instruments executed in connection therewith
hereinafter collectively referred to as the “Transaction Documents”), the
Pledgor has agreed to issue and irrevocably pledge to the Secured Party
9,375,000 shares of the common stock, $0.001 par value per share, of the Pledgor
(such shares hereinafter referred to as the “Pledged Shares”);
 
NOW, THEREFORE, in consideration of the mutual covenants, agreements,
warranties, and representations herein contained, and for other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the parties hereto agree as follows:


1.           Recitals.  The recitations set forth in the preamble of this
Agreement are true and correct and incorporated herein by this reference.


2.           Pledge.  In order to secure the full and timely payment and
performance of all of the Pledgor’s obligations to the Secured Party under the
Transaction Documents (the “Obligations”), the Pledgor hereby transfers,
pledges, assigns, sets over, delivers and grants to the Secured Party a
continuing lien and security interest in and to all of the following property of
the Pledgor, both now owned and existing and hereafter created, acquired and
arising (all being collectively hereinafter referred to as the “Collateral”) and
all right, title and interest of the Pledgor in and to the Collateral, to-wit:


(a)           the Pledged Shares;


(b)           any certificates representing or evidencing the Pledged Shares;


(c)           any and all distributions thereon, and cash and non-cash proceeds
and products thereof, including, but not limited to, all dividends, cash,
income, profits, instruments, securities, stock dividends, distributions of
capital stock of the Pledgor and all other property from time to time received,
receivable or otherwise distributed in respect of, in exchange for or upon
conversion of the Pledged Shares, whether in connection with stock splits,
recapitalizations, merger, conversions, combinations, reclassifications,
exchanges of securities or otherwise; and
 
 
1

--------------------------------------------------------------------------------

 


(d)           any and all voting and other rights, powers and privileges
accruing or incidental to an owner of the Pledged Shares and the other property
referred to in subsections 2(a) through 2(c) above.


3.           Transfer of Pledged Shares.  Simultaneously with the execution of
this Agreement, the Pledgor shall, or shall cause its transfer agent to, deliver
to the Escrow Agent: (i) the Pledged Shares and all certificates representing or
evidencing the Pledged Shares in the name of the Secured Party; and (ii) all
other property, instruments, documents and papers comprising, representing or
evidencing the Collateral, or any part thereof, together with proper instruments
of assignment or endorsement, as Secured Party may request or require, duly
executed by the Pledgor (collectively, the “Transfer Documents”).  The Pledged
Shares and other Transfer Documents (collectively, the “Pledged Materials”)
shall be held by the Escrow Agent pursuant to this Agreement until the full
payment and performance of all of the Obligations, the termination or expiration
of this Agreement, or delivery of the Pledged Materials in accordance with this
Agreement.  In addition, all non-cash dividends, dividends paid or payable in
cash or otherwise in connection with a partial or total liquidation or
dissolution of the Pledgor, instruments, securities and any other distributions,
whether paid or payable in cash or otherwise, made on or in respect of the
Pledged Shares, whether resulting from a subdivision, combination, or
reclassification of the outstanding capital stock of the Pledgor, or received in
exchange for the Pledged Shares or any part thereof, or in redemption thereof,
as a result of any merger, consolidation, acquisition, or other exchange of
assets to which Pledgor may be a party or otherwise, or any other property that
constitutes part of the Collateral from time to time, shall be immediately
delivered or cause to be delivered by Pledgor to the Escrow Agent in the same
form as so received, including, without limitation, any additional certificates
representing any portion of the Collateral hereafter acquired by Pledgor,
together with proper instruments of assignment or endorsement duly executed by
the Pledgor.


4.           Security Interest Only.  The security interests in the Collateral
granted to Secured Party hereunder are granted as security only and shall not
subject the Secured Party to, or transfer or in any way affect or modify, any
obligation or liability of the Pledgor with respect to any of the Collateral or
any transaction in connection therewith.


5.           Record Owner of Collateral.  Secured Party shall have the right, in
its sole and absolute discretion, to hold any stock certificates, notes,
instruments or securities now or hereafter included in the Collateral in its own
name or the name of its nominee.  In addition, the parties agree that the
Pledged Shares, when issued in the name of the Secured Party and delivered to
Escrow Agent, shall be deemed issued and held in the name of Secured Party as of
the date of issuance in the name of Secured Party.  The Pledgor will promptly
give to the Secured Party copies of any notices or other communications received
by and with respect to Collateral registered in the name of the Pledgor.


6.           Rights Related to Pledged Shares.  Subject to the terms of this
Agreement, unless and until an “Event of Default” (as hereinafter defined) under
this Agreement shall occur:


(a)           Pledgor shall be entitled to exercise any and all voting and other
rights, powers and privileges accruing to an owner of the Pledged Shares, or any
part thereof, for any purpose consistent with the terms of this Agreement;
provided, however, such action would not materially and adversely affect the
rights inuring to Secured Party under any of the Transaction Documents, or
adversely affect the remedies of the Secured Party under any of the Transaction
Documents, or the ability of the Secured Party to exercise same; and


(b)           the Secured Party shall execute and deliver to the Pledgor, or
cause to be executed and delivered to the Pledgor, all such proxies, powers of
attorney, and other instruments as the Pledgor may reasonably request for the
purpose of enabling the Pledgor to exercise the voting and other rights, powers
and privileges which it is entitled to exercise pursuant to subsection 6(a)
above.
 
 
2

--------------------------------------------------------------------------------

 
 
Upon the occurrence of an Event of Default, all rights of the Pledgor in and to
the Pledged Shares and all other Collateral shall cease and all such rights
shall immediately vest in Secured Party, as may be determined by Secured Party,
although Secured Party shall not have any duty to exercise such rights or be
required to sell or to otherwise realize upon the Collateral, as hereinafter
authorized, or to preserve the same, and Secured Party shall not be responsible
for any failure to do so or delay in doing so.  To effectuate the foregoing,
Pledgor hereby grants to Secured Party a proxy to vote the Pledged Shares for
and on behalf of Pledgor, which proxy is irrevocable and coupled with an
interest and which proxy shall be effective upon any Event of Default.  Such
proxy shall remain in effect so long as the Obligations remain
outstanding.  Pledgor hereby agrees that any vote by Pledgor in violation of
this Section 6 shall be null, void and of no force or effect.  Furthermore, all
dividends or other distributions received by the Pledgor shall be subject to
delivery to Escrow Agent in accordance with Section 3 above, and until such
delivery, any of such dividends and other distributions shall be received in
trust for the benefit of the Secured Party, shall be segregated from other
property or funds of the Pledgor and shall be forthwith delivered to Escrow
Agent in accordance with Section 3 above.


7.           Release of Pledged Shares.  Upon the timely payment in full of all
of the Obligations in accordance with the terms thereof, Secured Party shall
notify the Escrow Agent in writing to such effect. Upon receipt of such written
notice, the Escrow Agent shall return all of the Pledged Materials in Escrow
Agent’s possession to the Pledgor, whereupon any and all rights of Secured Party
in and to the Pledged Materials and all other Collateral shall be terminated.


8.           Representations, Warranties, and Covenants of the Pledgor.  The
Pledgor hereby covenants, warrants and represents, for the benefit of the
Secured Party, as follows (the following representations and warranties shall be
made as of the date of this Agreement and as of each date when Pledged Shares
are delivered to Escrow Agent hereunder, as applicable):


(a)           The Pledged Shares are free and clear of any liens, claims,
charges or encumbrances of any nature whatsoever, other than as created by this
Agreement.


(b)           The Pledged Shares have been duly authorized and are validly
issued, fully paid and non-assessable, and are subject to no options to
purchase, or any similar rights or to any restrictions on transferability.


(c)           Each certificate or document of title constituting the Pledged
Shares is genuine in all respects and represents what it purports to be.


(d)           By virtue of the execution and delivery of this Agreement and upon
delivery to Escrow Agent of the Pledged Shares in accordance with this
Agreement, Secured Party will have a valid security interest in the Collateral,
subject to no prior or other lien, claim, charge, pledge, security interest or
encumbrance of any nature whatsoever.


(e)           Pledgor covenants, that for so long as this Agreement is in
effect, Pledgor will defend the Collateral and the priority of Secured Party’s
security interests therein, at its sole cost and expense, against the claims and
demands of all persons at anytime claiming the same or any interest therein.
 
 
3

--------------------------------------------------------------------------------

 


(f)           At its option, Secured Party may pay, for Pledgor’s account, any
taxes (including documentary stamp taxes), liens, security interests, or other
encumbrances at any time levied or placed on the Collateral.  Pledgor agrees to
reimburse Secured Party on demand for any payment made or expense incurred by
Secured Party pursuant to the foregoing authorization.  Any such amount, if not
promptly paid upon demand therefor, shall accrue interest at the highest
non-usurious rate permitted by applicable law from the date of outlay, until
paid, and shall constitute an Obligation secured hereby.


(g)           The Pledgor acknowledges, represents and warrants that Secured
Party is not an “affiliate” of Pledgor, as such terms is used and defined under
Rule 144 of the federal securities laws.


9.           Events of Default.  The occurrence of any one or more of the
following events shall constitute an “Event of Default” hereunder:


(a)           Default.  The occurrence of any breach, default or “Event of
Default” (as such term may be defined in any Transaction Documents) under any of
the Transaction Documents.


(b)           Covenants and Agreements.  The failure of Pledgor to perform,
observe or comply with any and all of the covenants, promises and agreements of
the Pledgor in any of the Transaction Documents.


(c)           Information, Representations and Warranties.  If any
representation or warranty made herein or in any other Transaction Documents, or
if any information contained in any financial statement, application, schedule,
report or any other document given by the Pledgor in connection with the
Obligations, with the Collateral, or with the Transaction Documents, is not in
all material respects true, accurate and complete, or if the Pledgor omitted to
state any material fact or any fact necessary to make such information not
misleading.


10.           Rights and Remedies.  Subject, at all times, to the Uniform
Commercial Code as then in effect in the State of Nevada, the Secured Party
shall have the following rights and remedies upon the occurrence and
continuation of an Event of Default:


(a)           Upon and anytime after the occurrence and continuation of an Event
of Default, the Secured Party shall have the right acquire the Pledged Shares
and all other Collateral in accordance with the following procedure: (i) the
Secured Party shall provide written notice of such Event of Default (the
“Default Notice”) to the Escrow Agent, with a copy to the Pledgor; (ii) as soon
as practicable after receipt of a Default Notice, the Escrow Agent shall deliver
the Pledged Shares and all other Collateral, along with the applicable Transfer
Documents to the Secured Party.


(b)           Upon receipt of the Pledged Shares and other Collateral issued to
the Secured Party, the Secured Party shall have the right to, without notice or
demand to Pledgor: (i) sell the Collateral and to apply the proceeds of such
sales, net of any selling commissions, to the Obligations owed to the Secured
Party by the Pledgor under the Transaction Documents, including, without
limitation, outstanding principal, interest, legal fees, and any other amounts
owed to the Secured Party; and (ii) exercise in any jurisdiction in which
enforcement hereof is sought, any rights and remedies available to Secured Party
under the provisions of any of the Transaction Documents, the rights and
remedies of a secured party under the Uniform Commercial Code as then in effect
in the State of Florida, and all other rights and remedies available to the
Secured Party, under equity or applicable law, all such rights and remedies
being cumulative and enforceable alternatively, successively or
concurrently.  In furtherance of the foregoing rights and remedies:
 
 
4

--------------------------------------------------------------------------------

 


(i)        Secured Party may sell the Pledged Shares, or any part thereof, or
any other portion of the Collateral, in one or more sales, at public or private
sale, conducted by any agent of, or auctioneer or attorney for Secured Party, at
Secured Party’s place of business or elsewhere, or at any broker’s board or on
any securities exchange, for cash, upon credit or for future delivery, and at
such price or prices, all as Secured Party may deem appropriate.  Secured Party
may be a purchaser at any such sale of any or all of the Collateral so sold.  In
the event Secured Party is a purchaser at any such sale, Secured Party may apply
to such purchase all or any portion of the sums then due and owing by the
Pledgor to Secured Party under any of the Transaction Documents or otherwise,
and the Secured Party may, upon compliance with the terms of the sale, hold,
retain and dispose of such property without further accountability to the
Pledgor therefore.  Secured Party is authorized, in its absolute discretion, to
restrict the prospective bidders or purchasers of any of the Collateral at any
public or private sale as to their number, nature of business and investment
intention, including, but not limited to, the restricting of bidders or
purchasers to one or more persons who represent and agree, to the satisfaction
of Secured Party, that they are purchasing the Collateral, or any part thereof,
for their own account, for investment, and not with a view to the distribution
or resale of any of such Collateral.


(ii)       Upon any such sale, Secured Party shall have the right to deliver,
assign and transfer to each purchaser thereof the Collateral so sold to such
purchaser.  Each purchaser (including Secured Party) at any such sale shall, to
the full extent permitted by law, hold the Collateral so purchased absolutely
free from any claim or right whatsoever, including, without limitation, any
equity or right of redemption of the Pledgor, who, to the full extent that it
may lawfully do so, hereby specifically waives all rights of redemption, stay,
valuation or appraisal which they now have or may have under any rule of law or
statute now existing or hereafter adopted.


(iii)      At any such sale, the Collateral may be sold in one lot as an
entirety, in separate blocks or individually as Secured Party may determine, in
its sole and absolute discretion.  Secured Party shall not be obligated to make
any sale of any Collateral if it shall determine in its sole and absolute
discretion, not to do so, regardless of the fact that notice of sale of such
Collateral shall have been given.  Secured Party may, without notice or
publication, adjourn any public or private sale from time to time by
announcement at the time and place fixed for such sale, or any adjournment
thereof, and any such sale may be made at any time or place to which the same
may be so adjourned without further notice or publication.


(iv)      The Pledgor acknowledges that compliance with applicable federal and
state securities laws (including, without limitation, the Securities Act of
1933, as amended, blue sky or other state securities laws or similar laws now or
hereafter existing analogous in purpose or effect) might very strictly limit or
restrict the course of conduct of Secured Party if Secured Party were to attempt
to sell or otherwise dispose of all or any part of the Collateral, and might
also limit or restrict the extent to which or the manner in which any subsequent
transferee of any such securities could sell or dispose of the same.  The
Pledgor further acknowledges that under applicable laws, Secured Party may be
held to have certain general duties and obligations to the Pledgor, as pledgor
of the Collateral, to make some effort toward obtaining a fair price for the
Collateral even though the obligations of the Pledgor may be discharged or
reduced by the proceeds of sale at a lesser price.  The Pledgor understands and
agrees that, to the extent allowable under applicable law, Secured Party is not
to have any such general duty or obligation to the Pledgor, and the Pledgor will
not attempt to hold Secured Party responsible for selling all or any part of the
Collateral at an inadequate price even if Secured Party shall accept the first
offer received or does not approach more than one possible purchaser.  Without
limiting their generality, the foregoing provisions would apply if, for example,
Secured Party were to place all or any part of such securities for private
placement by an investment banking firm, or if such investment banking firm
purchased all or any part of such securities for its own account, or if Secured
Party placed all or any part of such securities privately with a purchaser or
purchasers.
 
 
5

--------------------------------------------------------------------------------

 


(c)           To the extent that the net proceeds received by the Secured Party
are insufficient to satisfy the Obligations in full, the Secured Party shall be
entitled to a deficiency judgment against the Pledgor for such deficiency
amount.  The Secured Party shall have the absolute right to sell or dispose of
the Collateral, or any part thereof, in any manner it sees fit and shall have no
liability to the Pledgor or any other party for selling or disposing of such
Collateral even if other methods of sales or dispositions would or allegedly
would result in greater proceeds than the method actually used. The Pledgor
shall remain liable for all deficiencies and shortfalls, if any, that may exist
after the Secured Party has exhausted all remedies hereunder.


(d)           Each right, power and remedy of the Secured Party provided for in
this Agreement or any other Transaction Document shall be cumulative and
concurrent and shall be in addition to every other such right, power or remedy.
The exercise or beginning of the exercise by the Secured Party of any one or
more of the rights, powers or remedies provided for in this Agreement or any
other Transaction Document, or now or hereafter existing at law or in equity or
by statute or otherwise, shall not preclude the simultaneous or later exercise
by the Secured Party of all such other rights, powers or remedies, and no
failure or delay on the part of the Secured Party to exercise any such right,
power or remedy shall operate as a waiver thereof. No notice to or demand on the
Pledgor in any case shall entitle it to any other or further notice or demand in
similar or other circumstances or constitute a waiver of any of the rights of
the Secured Party to any other further action in any circumstances without
demand or notice. The Secured Party shall have the full power to enforce or to
assign or contract its rights under this Agreement to a third party.


(e)           In addition to all other remedies available to the Secured Party,
upon the issuance of the Pledged Shares to the Secured Party after an Event of
Default, Pledgor agrees to: (i) take such action and prepare, distribute and/or
file such documents and papers, as are required or advisable in the opinion of
Secured Party and/or its counsel, to permit the sale of the Pledged Shares,
whether at public sale, private sale or otherwise, including, without
limitation, issuing, or causing its counsel to issue, any opinion of counsel for
Pledgor required to allow the Secured Party to sell the Pledged Shares or any
other Collateral under Rule 144; (ii) to bear all costs and expenses of carrying
out its obligations under this Section 8(e), which shall be a part of the
Obligations secured hereby; and (iv) that there is no adequate remedy at law for
the failure by the Pledgor to comply with the provisions of this Section 8(e)
and that such failure would not be adequately compensable in damages, and
therefore agrees that its agreements contained in this subsection may be
specifically enforced.


(f)           The Pledgor acknowledges that there is no adequate remedy at law
for the failure by the Pledgor to comply with Pledgor’s obligation to deliver
additional Pledged Shares to Escrow Agent hereunder from time to time pursuant
to the terms of the SPA and this Agreement and that such failure would not be
adequately compensable in damages, and therefore agrees that such obligation may
be specifically enforced.


11.           Concerning the Escrow Agent.


(a)           The Escrow Agent undertakes to perform only such duties as are
expressly set forth herein and no implied duties or obligations shall be read
into this Agreement against the Escrow Agent.  Escrow Agent agrees to release
any property held by it hereunder (the “Escrowed Property”) in accordance with
the terms and conditions set forth in this Agreement.
 
 
6

--------------------------------------------------------------------------------

 


(b)           The Escrow Agent may act in reliance upon any writing or
instrument or signature which it, in good faith, believes to be genuine, may
assume the validity and accuracy of any statement or assertion contained in such
a writing or instrument, and may assume that any person purporting to give any
writing, notice, advice or instructions in connection with the provisions hereof
has been duly authorized to do so. The Escrow Agent shall not be liable in any
manner for the sufficiency or correctness as to form, manner, and execution, or
validity of any instrument deposited in this escrow, nor as to the identity,
authority, or right of any person executing the same; and its duties hereunder
shall be limited to the safekeeping of the Escrowed Property, and for the
disposition of the same in accordance with this Agreement.  Escrow Agent shall
not be deemed to have knowledge of any matter or thing unless and until Escrow
Agent has actually received written notice of such matter or thing and Escrow
Agent shall not be charged with any constructive notice whatsoever.


(c)           Escrow Agent shall hold in escrow, pursuant to this Agreement, the
Escrowed Property actually delivered and received by Escrow Agent hereunder, but
Escrow Agent shall not be obligated to ascertain the existence of (or initiate
recovery of) any other property that may be part or portion of the Collateral,
or to become or remain informed with respect to the possibility or probability
of additional Collateral being realized upon or collected at any time in the
future, or to inform any parties to this Agreement or any third party with
respect to the nature and extent of any Collateral realized and received by
Escrow Agent (except upon the written request of such party), or to monitor
current market values of the Collateral.  Further, Escrow Agent shall not be
obligated to proceed with any action or inaction based on information with
respect to market values of the Collateral which Escrow Agent may in any manner
learn, nor shall Escrow Agent be obligated to inform the parties hereto or any
third party with respect to market values of any of the Collateral at any time,
Escrow Agent having no duties with respect to investment management or
information, all parties hereto understanding and intending that Escrow Agent’s
responsibilities are purely ministerial in nature.  Any reduction in the market
value or other value of the Collateral while deposited with Escrow Agent shall
be at the sole risk of Pledgor and Secured Party.  If all or any portion of the
Escrowed Property is in the form of a check or in any other form other than
cash, Escrow Agent shall deposit same as required but shall not be liable for
the nonpayment thereof, nor responsible to enforce collection thereof.


(d)           In the event instructions from Secured Party, Pledgor, or any
other party would require Escrow Agent to expend any monies or to incur any
cost, Escrow Agent shall be entitled to refrain from taking any action until it
receives payment for such costs.  It is agreed that the duties of Escrow Agent
are purely ministerial in nature and shall be expressly limited to the
safekeeping of the Escrowed Property and for the disposition of same in
accordance with this Agreement.  Secured Party and Pledgor, jointly and
severally, each hereby indemnifies Escrow Agent and holds it harmless from and
against any and all claims, liabilities, damages, costs, penalties, losses,
actions, suits or proceedings at law or in equity, or any other expenses, fees
or charges of any character or nature (collectively, the “Claims”), which it may
incur or with which it may be threatened, directly or indirectly, arising from
or in any way connected with this Agreement or which may result from Escrow
Agent’s following of instructions from Secured Party or Pledgor, and in
connection therewith, indemnifies Escrow Agent against any and all expenses,
including attorneys’ fees and the cost of defending any action, suit, or
proceeding or resisting any Claim, whether or not litigation is instituted,
unless any such Claims arise as a result of Escrow Agent’s gross negligence or
willful misconduct.  Escrow Agent shall be vested with a lien on all Escrowed
Property under the terms of this Agreement, for indemnification, attorneys’
fees, court costs and all other costs and expenses arising from any suit,
interpleader or otherwise, or other expenses, fees or charges of any character
or nature, which may be incurred by Escrow Agent by reason of disputes arising
between Pledgor, Secured Party, or any third party as to the correct
interpretation of this Agreement, and instructions given to Escrow Agent
hereunder, or otherwise, with the right of Escrow Agent, regardless of the
instruments aforesaid and without the necessity of instituting any action, suit
or proceeding, to hold any property hereunder until and unless said additional
expenses, fees and charges shall be fully paid. Any fees and costs charged by
the Escrow Agent for serving hereunder shall be paid by the Pledgor.
 
 
7

--------------------------------------------------------------------------------

 


(e)           In the event Escrow Agent shall be uncertain as to its duties or
rights hereunder or shall receive instructions, claims or demands from Secured
Party, Pledgor or from third persons with respect to the Escrowed Property,
which, in Escrow Agent’s sole opinion, are in conflict with each other or with
any provision of this Agreement, Escrow Agent shall be entitled to refrain from
taking any action until it shall be directed otherwise in writing by Pledgor and
Secured Party and said third persons, if any, or by a final order or judgment of
a court of competent jurisdiction.  If any of the parties shall be in
disagreement about the interpretation of this Agreement, or about the rights and
obligations, or the propriety of any action contemplated by the Escrow Agent
hereunder, the Escrow Agent may, at its sole discretion, deposit the Escrowed
Property with a court having jurisdiction over this Agreement, and, upon
notifying all parties concerned of such action, all liability on the part of the
Escrow Agent shall fully cease and terminate. The Escrow Agent shall be
indemnified by the Pledgor and Secured Party for all costs, including reasonable
attorneys’ fees, in connection with the aforesaid proceeding, and shall be fully
protected in suspending all or a part of its activities under this Agreement
until a final decision or other settlement in the proceeding is received.  In
the event Escrow Agent is joined as a party to a lawsuit by virtue of the fact
that it is holding the Escrowed Property, Escrow Agent shall, at its sole
option, either: (i) tender the Collateral in its possession to the registry of
the appropriate court; or (ii) disburse the Collateral in its possession in
accordance with the court’s ultimate disposition of the case, and Secured Party
and Pledgor hereby, jointly and severally, indemnify and hold Escrow Agent
harmless from and against any damages or losses in connection therewith
including, but not limited to, reasonable attorneys’ fees and court costs at all
trial and appellate levels.


(f)           The Escrow Agent may consult with counsel of its own choice (and
the costs of such counsel shall be paid by the Pledgor and Secured Party) and
shall have full and complete authorization and protection for any action taken
or suffered by it hereunder in good faith and in accordance with the opinion of
such counsel. The Escrow Agent shall not be liable for any mistakes of fact or
error of judgment, or for any actions or omissions of any kind, unless caused by
its willful misconduct or gross negligence.


(g)           The Escrow Agent may resign upon ten (10) days’ written notice to
the parties in this Agreement.  If a successor Escrow Agent is not appointed by
Secured Party and Pledgor within this ten (10) day period, the Escrow Agent may
petition a court of competent jurisdiction to name a successor.


(h)           Conflict Waiver. The Pledgor hereby acknowledges that the Escrow
Agent is counsel to the Secured Party in connection with the transactions
contemplated and referred herein. The Pledgor agrees that in the event of any
dispute arising in connection with this Agreement or otherwise in connection
with any transaction or agreement contemplated and referred herein, the Escrow
Agent shall be permitted to continue to represent the Secured Party and the
Pledgor will not seek to disqualify such counsel and waives any objection
Pledgor might have with respect to the Escrow Agent acting as the Escrow Agent
pursuant to this Agreement.  Pledgor and Secured Party acknowledge and agree
that nothing in this Agreement shall prohibit Escrow Agent from: (i) serving in
a similar capacity on behalf of others; or (ii) acting in the capacity of
attorneys for one or more of the parties hereto in connection with any matter.


12.           Increase in Obligations.  It is the intent of the parties to
secure payment of the Obligations, as the amount of such Obligations may
increase from time to time in accordance with the terms and provisions of the
Transaction Documents, and all of the Obligations, as so increased from time to
time, shall be and are secured hereby.  Upon the execution hereof, Pledgor shall
pay any and all documentary stamp taxes and/or other charges required to be paid
in connection with the execution and enforcement of the Debentures and the
Transaction Documents, and if, as and to the extent the Obligations are
increased from time to time in accordance with the terms and provisions of the
Transaction Documents, then Pledgor shall immediately pay any additional
documentary stamp taxes or other charges in connection therewith.
 
 
8

--------------------------------------------------------------------------------

 
 
13.           Irrevocable Authorization and Instruction.  Pledgor hereby
authorizes and instructs its transfer agent to comply with any instruction
received by it from Secured Party in writing that: (i) states that an Event of
Default hereunder exists or has occurred; and (b) is otherwise in accordance
with the terms of this Agreement, without any other or further instructions from
Pledgor, and Pledgor agrees that its transfer agent shall be fully protected in
so complying with any such instruction from Secured Party.


14.           Appointment as Attorney-in-Fact. Pledgor hereby irrevocably
constitutes and appoints Secured Party and any officer or agent of Secured
Party, with full power of substitution, as its true and lawful attorney-in-fact,
with full irrevocable power and authority in the place and stead of Pledgor and
in the name of Pledgor or in the name of Secured Party, from time to time in the
discretion of Secured Party, so long as an Event of Default hereunder exists,
for the purpose of carrying out the terms of this Agreement, to take any and all
appropriate action and to execute any and all documents and instruments which
may be necessary or desirable to accomplish the purposes of this Agreement,
including, without limitation, any financing statements, endorsements,
assignments or other instruments of transfer. Pledgor hereby ratifies all that
said attorneys shall lawfully do or cause to be done pursuant to the power of
attorney granted in this Section 14. All powers, authorizations and agencies
contained in this Agreement are coupled with an interest and are irrevocable
until the Obligations are paid and performed in full.


15.           Continuing Obligation of Pledgor.  The obligations, covenants,
agreements and duties of the Pledgor under this Agreement shall in no way be
affected or impaired by: (i) the modification or amendment (whether material or
otherwise) of any of the obligations of the Pledgor or any other person or
entity, as applicable; (ii) the voluntary or involuntary bankruptcy, assignment
for the benefit of creditors, reorganization, or other similar proceedings
affecting the Pledgor or any other person or entity, as applicable; (iii) the
release of the Pledgor or any other person or entity from the performance or
observance of any of the agreements, covenants, terms or conditions contained in
any Transaction Documents, by the operation of law or otherwise, including, but
not limited to, the release of the Pledgor’s obligation to pay interest or
attorney's fees.
 
Pledgor further agrees that Secured Party may take other guaranties or
collateral or security to further secure the Obligations, and consents that any
of the terms, covenants and conditions contained in any of the Transaction
Documents may be, without Pledgor’s consent, renewed, altered, extended, changed
or modified by Secured Party or may be released by Secured Party, without in any
manner affecting this Agreement or releasing Pledgor herefrom, and without
further consent of or notice to Pledgor, and Pledgor shall continue to be liable
hereunder to pay and perform pursuant hereto, notwithstanding any such release
or the taking of such other guaranties, collateral or security.  This Agreement
is additional and supplemental to any and all other guarantees, security
agreements or collateral heretofore and hereafter executed by Pledgor for the
benefit of Secured Party, whether relating to the indebtedness evidenced by any
of the Transaction Documents or not, and shall not supersede or be superseded by
any other document or guaranty executed by Pledgor or any other person, firm or
entity for any purpose.  Pledgor hereby agrees that Pledgor and any additional
parties who may become liable for repayment of the sums due under the
Transaction Documents, may hereafter be released from their liability hereunder
and thereunder; and Secured Party may take, or delay in taking or refuse to
take, any and all action with reference to any of the Transaction Documents
(regardless of whether same might vary the risk or alter the rights, remedies or
recourses of Pledgor), including specifically the settlement or compromise of
any amount allegedly due thereunder, all without notice to, consideration to or
the consent of the Pledgor, and without in any way releasing, diminishing or
affecting in any way the absolute nature of Pledgor’s obligations and
liabilities hereunder.
 
 
9

--------------------------------------------------------------------------------

 
 
No delay on the part of the Secured Party in exercising any rights hereunder or
failure to exercise the same shall operate as a waiver of such rights.  Pledgor
hereby waives any and all legal requirements, statutory or otherwise, that
Secured Party shall institute any action or proceeding at law or in equity or
exhaust its rights, remedies and recourses against Pledgor or anyone else with
respect to the Debentures or any other Transaction Documents, as a condition
precedent to bringing an action against Pledgor upon this Agreement or as a
condition precedent to Secured Party’s rights to sell the Pledged Shares or any
other Collateral.  Pledgor agrees that Secured Party may simultaneously maintain
an action upon this Agreement and an action or proceeding upon the Debentures or
any other Transaction Documents.  All remedies afforded by reason of this
Agreement are separate and cumulative remedies and may be exercised serially,
simultaneously and in any order, and the exercise of any of such remedies shall
not be deemed an exclusion of the other remedies and shall in no way limit or
prejudice any other contractual, legal, equitable or statutory remedies which
Secured Party may have in the Pledged Shares, any other Collateral, or under the
Transaction Documents.  Until the Obligations, and all extensions, renewals and
modifications thereof, are paid in full, and until each and all of the terms,
covenants and conditions of this Agreement are fully performed, Pledgor shall
not be released by any act or thing which might, but for this provision of this
Agreement, be deemed a legal or equitable discharge of a surety, or by reason of
any waiver, extension, modification, forbearance or delay of Secured Party or
any obligation or agreement between Pledgor or its successors or assigns, and
the then holder of the Debentures, relating to the payment of any sums evidenced
or secured thereby or to any of the other terms, covenants and conditions
contained therein, and Pledgor hereby expressly waives and surrenders any
defense to liability hereunder based upon any of the foregoing acts, things,
agreements or waivers, or any of them.  Pledgor also waives any defense arising
by virtue of any disability, insolvency, bankruptcy, lack of authority or power
or dissolution of Pledgor, even though rendering the Debentures or any of the
other Transaction Documents void, unenforceable or otherwise uncollectible, it
being agreed that Pledgor shall remain liable hereunder, regardless of any claim
which Pledgor might otherwise have against Secured Party by virtue of Secured
Party's invocation of any right, remedy or recourse given to it hereunder, under
the Debentures or any other Transaction Documents.  In addition, Pledgor waives
and renounces any right of subrogation, reimbursement or indemnity whatsoever,
and any right of recourse to security for the Obligations of Pledgor to Secured
Party, unless and until all of said Obligations have been paid in full to
Secured Party.


16.           Miscellaneous.


(a)           Performance for Pledgor.  The Pledgor agrees and hereby
acknowledges that Secured Party may, in Secured Party’s sole discretion, but
Secured Party shall not be obligated to, whether or not an Event of Default
shall have occurred, advance funds on behalf of the Pledgor, without prior
notice to the Pledgor, in order to insure the Pledgor’s compliance with any
covenant, warranty, representation or agreement of the Pledgor made in or
pursuant to this Agreement or the other Transaction Documents, to continue or
complete, or cause to be continued or completed, performance of the Pledgor’s
obligations under any contracts of the Pledgor, or to preserve or protect any
right or interest of Secured Party in the Collateral or under or pursuant to
this Agreement or the other Transaction Documents; provided, however, that the
making of any such advance by Secured Party shall not constitute a waiver by
Secured Party of any Event of Default with respect to which such advance is
made, nor relieve the Pledgor of any such Event of Default. The Pledgor shall
pay to Secured Party upon demand all such advances made by Secured Party with
interest thereon at the highest rate set forth in the Debentures, or if none is
so stated, the highest rate allowed by law.  All such advances shall be deemed
to be included in the Obligations and secured by the security interest granted
Secured Party hereunder; provided, however, that the provisions of this
Subsection shall survive the termination of this Agreement and Secured Party’s
security interest hereunder and the payment of all other Obligations.
 
 
10

--------------------------------------------------------------------------------

 


(b)           Applications of Payments and Collateral.  Except as may be
otherwise specifically provided in this Agreement or the other Transaction
Documents, all Collateral and proceeds of Collateral coming into Secured Party’s
possession may be applied by Secured Party (after payment of any costs, fees and
other amounts incurred by Secured Party in connection therewith) to any of the
Obligations, whether matured or unmatured, as Secured Party shall determine in
its sole discretion.  Any surplus held by the Secured Party and remaining after
the indefeasible payment in full in cash of all of the Obligations shall be paid
over to whomsoever shall be lawfully entitled to receive the same or as a court
of competent jurisdiction shall direct.  In the event that the proceeds of any
such sale, collection or realization are insufficient to pay all amounts to
which the Secured Party is legally entitled, the Pledgor shall be liable for the
deficiency, together with interest thereon at the highest rate specified in the
Debentures for interest on overdue principal thereof or such other rate as shall
be fixed by applicable law, together with the costs of collection and the
reasonable fees, costs, expenses and other client charges of any attorneys
employed by the Secured Party to collect such deficiency.


(c)           Waivers by Pledgor.  The Pledgor hereby waives, to the extent the
same may be waived under applicable law: (i) notice of acceptance of this
Agreement; (ii) all claims and rights of the Pledgor against Secured Party on
account of actions taken or not taken by Secured Party in the exercise of
Secured Party’s rights or remedies hereunder, under any other Transaction
Documents or under applicable law; (iii) all claims of the Pledgor for failure
of Secured Party to comply with any requirement of applicable law relating to
enforcement of Secured Party’s rights or remedies hereunder, under the other
Transaction Documents or under applicable law; (iv) all rights of redemption of
the Pledgor with respect to the Collateral; (v) in the event Secured Party seeks
to repossess any or all of the Collateral by judicial proceedings, any bond(s)
or demand(s) for possession which otherwise may be necessary or required;
(vi) presentment, demand for payment, protest and notice of non-payment and all
exemptions applicable to any of the Collateral or the Pledgor; (vii) any and all
other notices or demands which by applicable law must be given to or made upon
the Pledgor by Secured Party; (viii) settlement, compromise or release of the
obligations of any person or entity primarily or secondarily liable upon any of
the Obligations; (ix) all rights of the Pledgor to demand that Secured Party
release account debtors or other persons or entities liable on any of the
Collateral from further obligation to Secured Party; and (x) substitution,
impairment, exchange or release of any Collateral for any of the Obligations.
The Pledgor agrees that Secured Party may exercise any or all of its rights
and/or remedies hereunder and under any other Transaction Documents and under
applicable law without resorting to and without regard to any Collateral or
sources of liability with respect to any of the Obligations.


(d)           Waivers by Secured Party.  No failure or any delay on the part of
Secured Party in exercising any right, power or remedy hereunder or under any
other Transaction Documents or under applicable law, shall operate as a waiver
thereof.


(e)           Secured Party’s Setoff.  Secured Party shall have the right, in
addition to all other rights and remedies available to it, following an Event of
Default, to set off against any Obligations due Secured Party, any debt owing to
the Pledgor by Secured Party.


(f)           Modifications, Waivers and Consents.  No modifications or waiver
of any provision of this Agreement or any other Transaction Documents, and no
consent by Secured Party to any departure by the Pledgor therefrom, shall in any
event be effective unless the same shall be in writing, and then such waiver or
consent shall be effective only in the specific instance and for the purpose for
which given, and any single or partial written waiver by Secured Party of any
term, provision or right of Secured Party hereunder shall only be applicable to
the specific instance to which it relates and shall not be deemed to be a
continuing or future waiver of any other right, power or remedy.  No notice to
or demand upon the Pledgor in any case shall entitle Pledgor to any other or
further notice or demand in the same, similar or other circumstances.
 
 
11

--------------------------------------------------------------------------------

 
 
(g)           Notices.  All notices of request, demand and other communications
hereunder shall be addressed to the parties as follows:
 

If to the Pledgor: Revolutions Medical Corporation
670 Marina Drive
Charleston, South Carolina 29292
Attention: Ronald Wheet, President
Telephone: (843) 971-4848
Facsimile: (843) 971-6917
E-Mail: rwheet@revolutionsmedical.com
    If to the Secured Party: TCA Global Credit Master Fund, LP
1404 Rodman Street
Hollywood, FL 33020
Attn: Mr. Robert Press
Telephone: (786) 323-1650
Facsimile: (786) 323-1651
E-Mail: bpress@trafcap.com
    With a copy to:  David Kahan, P.A.
6420 Congress Ave., Suite 1800
Boca Raton, FL 33487
Attn: David Kahan, Esq.
Telephone: (561) 672-8330
Facsimile: (561) 672-8301
E-Mail: david@dkpalaw.com
    If to Escrow Agent: David Kahan, P.A.
6420 Congress Ave., Suite 1800
Boca Raton, FL 33487
Attn: David Kahan, Esq.
Telephone: (561) 672-8330
Facsimile: (561) 672-8301
E-Mail: david@dkpalaw.com

 
unless the address is changed by the party by like notice given to the other
parties.  Notice shall be in writing and shall be deemed received: (i) if mailed
by certified mail, return receipt requested, postage prepaid and properly
addressed to the address above, then three (3) business days after deposit of
same in a regularly maintained U.S. Mail receptacle; or (ii) if mailed by
Federal Express, UPS or other nationally recognized overnight courier service,
next business morning delivery, then one (1) business day after deposit of same
in a regularly maintained receptacle of such overnight courier; or (iii) if hand
delivered, then upon hand delivery thereof to the address indicated on or prior
to 5:00 p.m., EST, on a business day.  Any notice hand delivered after 5:00
p.m., EST, shall be deemed delivered on the following business
day.  Notwithstanding the foregoing, notice, requests or demands or other
communications referred to in this Agreement may be sent by facsimile, by e-mail
or other method of delivery, but shall be deemed to have been given only when
the sending party has confirmed that the receiving party has received such
notice.
 
 
12

--------------------------------------------------------------------------------

 


(h)           Applicable Law and Consent to Jurisdiction.  The Pledgor and the
Secured Party each irrevocably agrees that any dispute arising under, relating
to, or in connection with, directly or indirectly, this Agreement or related to
any matter which is the subject of or incidental to this Agreement (whether or
not such claim is based upon breach of contract or tort) shall be subject to the
exclusive jurisdiction and venue of the state and/or federal courts located in
Broward County, Florida.  This provision  is intended to be a “mandatory” forum
selection clause and governed by and interpreted consistent with Florida law.
The Pledgor and Secured Party each hereby consents to the exclusive jurisdiction
and venue of any state or federal court having its situs in said county, and
each waives any objection based on forum non conveniens.  The Pledgor hereby
waives personal service of any and all process and consent that all such service
of process may be made by certified mail, return receipt requested, directed to
the Pledgor, as set forth herein in the manner provided by applicable statute,
law, rule of court or otherwise.  Except for the foregoing mandatory forum
selection clause, this Agreement shall be construed in accordance with the laws
of the State of Nevada, without regard to the principles of conflicts of laws,
except to the extent that the validity and perfection or the perfection and the
effect of perfection or non-perfection of the security interest created hereby,
or remedies hereunder, in respect of any particular Collateral are governed
under the Code by the law of a jurisdiction other than the State of Nevada, in
which case such issues shall be governed by the laws of the jurisdiction
governing such issues under the Code.


(i)           Survival: Successors and Assigns.  All covenants, agreements,
representations and warranties made herein shall survive the execution and
delivery hereof, and shall continue in full force and effect until all
Obligations have been paid in full, there exists no commitment by Secured Party
which could give rise to any Obligations and all appropriate termination
statements have been filed terminating the security interest granted Secured
Party hereunder.  Whenever in this Agreement any of the parties hereto is
referred to, such reference shall be deemed to include the successors and
assigns of such party.  In the event that Secured Party assigns this Agreement
and/or its security interest in the Collateral, Secured Party shall give written
notice to the Pledgor of any such assignment and such assignment shall be
binding upon and recognized by the Pledgor (provided that failure to deliver any
such written notice shall not impair, negate or otherwise adversely affect any
of the Secured Party’s rights or remedies under this Agreement or any other
Transaction Documents).  All covenants, agreements, representations and
warranties by or on behalf of the Pledgor which are contained in this Agreement
shall inure to the benefit of Secured Party, its successors and assigns. The
Pledgor may not assign this Agreement or delegate any of its rights or
obligations hereunder, without the prior written consent of Secured Party, which
consent may be withheld in Secured Party’s sole and absolute discretion.


(j)           Severability.  If any term, provision or condition, or any part
thereof, of this Agreement shall for any reason be found or held invalid or
unenforceable by any court or governmental authority of competent jurisdiction,
such invalidity or unenforceability shall not affect the remainder of such term,
provision or condition nor any other term, provision or condition, and this
Agreement shall survive and be construed as if such invalid or unenforceable
term, provision or condition had not been contained therein.


(k)           Merger and Integration.  This Agreement and the other Transaction
Documents contain the entire agreement of the parties hereto with respect to the
matters covered and the transactions contemplated hereby, and no other
agreement, statement or promise made by any party hereto, or by any employee,
officer, agent or attorney of any party hereto, which is not contained herein
shall be valid or binding.
 
 
13

--------------------------------------------------------------------------------

 


(l)           WAIVER OF JURY TRIAL. THE PLEDGOR HEREBY: (i) COVENANTS AND AGREES
NOT TO ELECT A TRIAL BY JURY OF ANY ISSUE TRIABLE OF RIGHT BY A JURY; AND (ii)
WAIVES TRIAL BY JURY IN ANY ACTION OR PROCEEDING TO WHICH THE PLEDGOR AND
SECURED PARTY MAY BE PARTIES, ARISING OUT OF, IN CONNECTION WITH OR IN ANY WAY
PERTAINING TO THIS AGREEMENT, THE NOTE AND/OR ANY TRANSACTIONS, OCCURRENCES,
COMMUNICATIONS, OR UNDERSTANDINGS (OR THE LACK OF ANY OF THE FOREGOING) RELATING
IN ANY WAY TO DEBTOR-CREDITOR RELATIONSHIP BETWEEN THE PARTIES.  IT IS
UNDERSTOOD AND AGREED THAT THIS WAIVER CONSTITUTES A WAIVER OF TRIAL BY JURY OF
ALL CLAIMS AGAINST ALL PARTIES TO SUCH ACTIONS OR PROCEEDINGS, INCLUDING CLAIMS
AGAINST PARTIES WHO ARE NOT PARTIES TO THIS AGREEMENT.  THIS WAIVER OF JURY
TRIAL IS SEPARATELY GIVEN, KNOWINGLY, WILLINGLY AND VOLUNTARILY MADE BY THE
PLEDGOR AND THE PLEDGOR HEREBY AGREES THAT NO REPRESENTATIONS OF FACT OR OPINION
HAVE BEEN MADE BY ANY INDIVIDUAL TO INDUCE THIS WAIVER OF TRIAL BY JURY OR TO IN
ANY WAY MODIFY OR NULLIFY ITS EFFECT.  SECURED PARTY IS HEREBY AUTHORIZED TO
SUBMIT THIS AGREEMENT TO ANY COURT HAVING JURISDICTION OVER THE SUBJECT MATTER
AND THE PLEDGOR AND SECURED PARTY, SO AS TO SERVE AS CONCLUSIVE EVIDENCE OF SUCH
WAIVER OF RIGHT TO TRIAL BY JURY.  THE PLEDGOR REPRESENTS AND WARRANTS THAT IT
HAS BEEN REPRESENTED IN THE SIGNING OF THIS AGREEMENT AND IN THE MAKING OF THIS
WAIVER BY INDEPENDENT LEGAL COUNSEL, SELECTED OF ITS OWN FREE WILL, AND/OR THAT
IT HAS HAD THE OPPORTUNITY TO DISCUSS THIS WAIVER WITH COUNSEL.


(m)           Execution.  This Agreement may be executed in one or more
counterparts, all of which taken together shall be deemed and considered one and
the same Agreement, and same shall become effective when counterparts have been
signed by each party and each party has delivered its signed counterpart to the
other party.  In the event that any signature is delivered by facsimile
transmission or by e-mail delivery of a “.pdf” format file or other similar
format file, such signature shall be deemed an original for all purposes and
shall create a valid and binding obligation of the party executing same with the
same force and effect as if such facsimile or “.pdf” signature page was an
original thereof.


(n)           Headings.  The headings and sub-headings contained in the titling
of this Agreement are intended to be used for convenience only and shall not be
used or deemed to limit or diminish any of the provisions hereof.


(o)           Gender and Use of Singular and Plural.  All pronouns shall be
deemed to refer to the masculine, feminine, neuter, singular or plural, as the
identity of the party or parties or their personal representatives, successors
and assigns may require.


(p)           Further Assurances.  The parties hereto will execute and deliver
such further instruments and do such further acts and things as may be
reasonably required to carry out the intent and purposes of this Agreement,
including, but not limited to, the execution and filing of UCC-1 Financing
Statements in any jurisdiction as Secured Party may require.


(q)           Time is of the Essence. The parties hereby agree that time is of
the essence with respect to performance of each of the parties’ obligations
under this Agreement.  The parties agree that in the event that any date on
which performance is to occur falls on a Saturday, Sunday or state or national
holiday, then the time for such performance shall be extended until the next
business day thereafter occurring.
 
 
14

--------------------------------------------------------------------------------

 


(r)           Joint Preparation.  The preparation of this Agreement has been a
joint effort of the parties and the resulting documents shall not, solely as a
matter of judicial construction, be construed more severely against one of the
parties than the other.


(s)           Prevailing Party.  If any legal action or other proceeding is
brought for the enforcement of this Agreement or any other Transaction
Documents, or because of an alleged dispute, breach, default or
misrepresentation in connection with any provisions of this Agreement or any
other Transaction Documents, the successful or prevailing party or parties shall
be entitled to recover from the non-prevailing party, reasonable attorneys’
fees, court costs and all expenses, even if not taxable as court costs
(including, without limitation, all such fees, costs and expenses incident to
appeals), incurred in that action or proceeding, in addition to any other relief
to which such party or parties may be entitled.


(t)           Costs and Expenses.  The Pledgor agrees to pay to the Secured
Party, upon demand, the amount of any and all costs and expenses, including the
reasonable fees, costs, expenses and disbursements of counsel for the Secured
Party and of any experts and agents, which the Secured Party may incur in
connection with: (i) the preparation, negotiation, execution, delivery,
recordation, administration, amendment, waiver or other modification or
termination of this Agreement; (ii) the custody, preservation, use or operation
of, or the sale of, collection from, or other realization upon, any Collateral;
(iii) the exercise or enforcement of any of the rights of the Secured Party
hereunder; or (iv) the failure by the Pledgor to perform or observe any of the
provisions hereof.  Included in the foregoing shall be the amount of all
expenses paid or incurred by Secured Party in consulting with counsel concerning
any of its rights hereunder, under any Transaction Documents or under applicable
law, as well as such portion of Secured Party’s overhead as Secured Party shall
allocate to collection and enforcement of the Obligations in Secured Party’s
sole but reasonable discretion.  All such costs and expenses shall bear interest
from the date of outlay until paid, at the highest rate allowed by law.  The
provisions of this Subsection shall survive the termination of this Agreement
and Secured Party’s security interest hereunder and the payment of all
Obligations.




[Signatures on the following page]
 
 
15

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.
 
 

 
PLEDGOR:
 
REVOLUTIONS MEDICAL CORPORATION, a Nevada corporation
           
By:
      Name:       Title:    

 

 
SECURED PARTY:
 
TCA GLOBAL CREDIT MASTER FUND, LP
 
By: TCA Global Credit Fund GP, Ltd., its general partner
                   
By:
       
Robert Press, Director
 

 
 
 
 
16